DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/4/2020 and 9/15/021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 27-46 are pending in this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-30, 32-33, 36-38, 40-43 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gravino et al. (U.S. Patent 9,363,155).
As per claims 27, 36 and 46, Gravino et al. discloses:
A device for managing user profiles, the device comprising: 
processing circuitry (Figure 4B, item 440 – Column 10, lines 28-58); 
memory containing instructions executable by the processing circuitry (Figure 4B, item 445 – Column 10, lines 28-58) whereby the device is operative to: 
calculate, for an audio segment, a user confidence measure representing a probability that the audio segment comprises speech of a user (Column 4, line 66 – Column 5, line 3 – It is determined whether the speaker is an unidentified child based on voice characteristics); 
calculate, for the audio segment, a group confidence measure representing a probability that the audio segment comprises speech of a group of users (Column 4, line 66 – Column 5, line 3 – It is determined whether the speaker is an unidentified child based on voice characteristics); and 
manage a user profile based on a comparison between the user confidence measure and a user confidence threshold and between the group confidence measure and a group confidence threshold (Column 4, line 55 – Column 5, line 7 – It is implicit that some confidence/probability measures need to be take in order to check whether a user belongs to a group of registered users of the device. Also, because voice detection is being used it is implicit that audio segments are being scrutinized).
Claim 27 is directed to a method of using the device of claim 27 so is rejected for similar reasons.
Claim 46 is directed to user equipment containing the device of claim 36 where the device is selected from the group of a computer, a laptop, a smart phone, a mobile phone, a tablet, an audio player, a multimedia player, a set-top box, and a game console (Figure 1 and Column 2, lines 44-63), so is rejected for similar reasons.

As per claim 28, Gravino et al. teaches all of the limitations of claim 27 above. Gravino et al. further discloses:
(Column 4, line 66 – Column 5, line 3 – It is determined whether the speaker is an unidentified child based on voice characteristics).

As per claims 29 and 37, Gravino et al. teaches all of the limitations of claims 27 and 36 above. Gravino et al. further discloses:
calculating, for the audio segment and for each user of a set of users, a respective user confidence measure representing a respective probability that the audio segment comprises speech of the user; and selecting a user confidence measure representing a highest probability among the respective calculated user confidence measures (Column 4, line 55 – Column 5, line 7 – the system determines whether a user is a specific registered user or unknown).

As per claims 30 and 38, Gravino et al. teaches all of the limitations of claims 27 and 36 above. Gravino et al. further discloses:
calculating, for the audio segment and for each group of users of a set of groups of users, a respective group confidence measure representing a respective probability that the audio segment comprises speech of the group of users; and selecting a group confidence measure representing a highest probability among the respective calculated group confidence measures (Column 4, line 55 – Column 5, line 7 – the system determines both whether a user is a registered user or unknown and an adult or a child).

As per claim 32, Gravino et al. teaches all of the limitations of claim 27 above. Gravino et al. further discloses:
selecting a user profile based on the comparison between the user confidence measure and the user confidence threshold and between the group confidence measure and the group confidence threshold; wherein the selecting the user profile comprises: selecting a user profile of an individual user if a probability represented by the user confidence measure is higher than a threshold probability represented by the user confidence threshold; and selecting a user profile of a group of users if the probability represented by the user confidence measure is not higher than the threshold probability (Column 4, line 55 – Column 5, line 7 – the system determines both whether a user is a registered user or unknown and an adult or a child).

As per claims 33 and 43, Gravino et al. teaches all of the limitations of claims 27 and 36 above. Gravino et al. further discloses:
calculating, for the audio segment and for each user having a respective user identifier of a set of users, a respective user confidence measure representing a respective probability that the audio segment comprises speech of the user; and selecting a user identifier of a user of the set of users having a user confidence measure representing a highest probability among the respective user confidence measures; wherein the calculating the group confidence measure comprises: calculating, for the audio segment and for each group of users having a respective group identifier of a set of groups of users, a respective group confidence measure representing a respective probability that the audio segment comprises speech of the group of users; and selecting a group identifier of a group of users of the set of groups of users having a group confidence measure representing a highest probability among the respective group confidence measures; wherein the managing the user profile comprises: selecting, based on the selected user identifier, a user profile of an individual user if a probability represented by the user confidence measure is higher than a threshold probability represented by the user confidence threshold; and selecting, based on the group identifier, a user profile of a group of users if the probability represented by the user confidence measure is not higher than the threshold probability represented by the user confidence threshold, but a probability represented by the group confidence measure is higher than a threshold probability represented by the group confidence threshold (Column 4, line 55 – Column 5, line 7 – the system determines both whether a user is a registered user or unknown and an adult or a child. The steps are implicit in order to detect whether a user belongs to the group of registered users and if not to the group of children users).

As per claim 40, Gravino et al. teaches all of the limitations of claim 36 above. Gravino et al. further discloses:
calculate, for the audio segment, an age group confidence measure representing a probability that the audio segment comprises speech of an adult user or of a child user (Column 4, line 55 – Column 5, line 7 – the system determines both whether a user is a registered user or unknown and an adult or a child).

As per claim 41, Gravino et al. teaches all of the limitations of claim 36 above. Gravino et al. further discloses:
select a user profile based on the comparison between the user confidence measure and the user confidence threshold and between the group confidence measure and the group confidence threshold (Column 4, line 55 – Column 5, line 7 – the system determines both whether a user is a specific registered user or unknown and an adult or a child).

As per claim 42, Gravino et al. teaches all of the limitations of claim 41 above. Gravino et al. further discloses:
select a user profile of an individual user if a probability represented by the user confidence measure is higher than a threshold probability represented by the user confidence threshold; and select a user profile of a group of users if the probability represented by the user confidence measure is not higher than the threshold probability represented by the user confidence threshold, but a probability represented by the group confidence measure is higher than a threshold probability represented by the group confidence threshold (Column 4, line 55 – Column 5, line 7 – the system determines both whether a user is a specific registered user or unknown and an adult or a child).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 34-35, 39 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Gravino et al. (U.S. Patent 9,363,155) in view of Maddux et al. (U.S. Patent Application Publication 2004/0193426).
As per claims 31 and 39, Gravino et al. teaches all of the limitations of claims 27 and 36 above. Gravino et al. fails to explicitly disclose:
calculating, for the audio segment, a gender group confidence measure representing a probability that the audio segment comprises speech of a male user or of a female user.
However, Maddux et al. in the same field of endeavor teaches:
calculating, for the audio segment, a gender group confidence measure representing a probability that the audio segment comprises speech of a male user or of a female user (Paragraphs [0161], [0261] & [0274] – the speakers gender is identified).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and device of Gravino et al. with the gender detection capabilities of Maddux et al. because it is a case of simple substitution of one known element for another to obtain predictable results. 

As per claims 34 and 44, Gravino et al. teaches all of the limitations of claims 27 and 36 above. Gravino et al. fails to explicitly disclose:
identifying user preferences by analyzing the audio segment; wherein managing the user profile comprises updating the user profile with the user preferences based on the comparison between the user 
However, Maddux et al. in the same field of endeavor teaches:
identifying user preferences by analyzing the audio segment; wherein managing the user profile comprises updating the user profile with the user preferences based on the comparison between the user confidence measure and the user confidence threshold and between the group confidence measure and the group confidence threshold (Paragraphs [0144] & [0154] – User preferences are identified through behavioral analysis and the profile is updated).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and device of Gravino et al. with the user profile update capabilities of Maddux et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 

As per claims 35 and 45, the combination of Gravino et al. and Maddux et al. teaches all of the limitations of claims 34 and 44 above. The combination further discloses:
selecting a user profile of an individual user if a probability represented by the user confidence measure is higher than a threshold probability represented by the user confidence threshold (Gravino et al.  – Column 4, lines 32-38); 
selecting a user profile of a group of users if a probability represented by the group confidence measure is higher than a threshold probability represented by the group confidence threshold (Gravino et al.  – Column 4, lines 32-38); and 
updating the selected user profile(s) with the user preferences (Maddux et al. - Paragraphs [0144] & [0154] – User preferences are identified through behavioral analysis and the profile is updated).

Response to Arguments
Applicant's arguments filed 9/13/2020 have been fully considered but they are not persuasive. Specifically, the Applicant argues that Gravino does not disclose separate certainty measures for .

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bocklet et.al. (Non-Patent Literature “Age and Gender recognition for Telephone Applications based on .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677